Citation Nr: 0504583	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  99-09 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an eye disability. 

2.  Entitlement to an original disability evaluation in 
excess of 10 percent for degenerative osteoarthritis of the 
lumbar spine with chronic pain and mild functional loss.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from October 1959 to 
September 1962 and from January 1968 to October 1968.    

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in April 1999 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to service 
connection for an eye disability.   

In November 2001 and July 2003, this matter was remanded for 
additional development.  

In an April 2003 rating decision, service connection was 
granted for degenerative osteoarthritis of the lumbar spine 
with chronic pain and mild functional loss and a 10 percent 
rating was assigned from August 28, 1998.  In May 2003, the 
veteran expressed disagreement with the April 2003 rating 
decision.  A statement of the case was not issued.  This 
matter is addressed below.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002).  

An additional medical opinion is necessary before a decision 
can be made on the issue of entitlement to service connection 
for an eye disability.  The veteran underwent VA examinations 
in May 2002 and April 2004.  In April 2004, the VA examiner 
noted that the veteran's visual acuity was currently better 
than it had been in service.  He added that "I would have to 
say that it is highly unlikely there was anything in the 
service that caused his present condition."  He added, "I 
do not see any pathology related to injuries or trauma, 
except maybe the pigmentary clumping that was noted in the 
periphery of the eye, but this is a minor factor." (emphasis 
added). 

Service connection is provided for current disease or injury 
that is the result of a disease or injury in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  It is unclear from 
the examination report whether the veteran has current 
disability from pigmentary clumping, or whether the 
pigmentary clumping was the result of an injury in service.  
The Board is not permitted to substitute its own medical 
judgment in this regard.  Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  It is required to seek clarification from the 
examiner.  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton 
v. Brown, 5 Vet. App. 563, 569 (1993)

As noted in the Introduction, the veteran expressed 
disagreement with the April 2003 rating decision which 
granted service connection for degenerative osteoarthritis of 
the lumbar spine with chronic pain and mild functional loss 
and assigned a 10 percent rating was assigned from August 28, 
1998.  A statement of the case was not issued.  

The filing of a notice of disagreement initiates the appeal 
process.  Manlincon v. West, 12 Vet. App. 238 (1999).  The 
Board is required to remand, rather than refer, this issue.  
Id.

Accordingly, this case is remanded for the following action:

1.  The AMC or RO should ask the VA 
physician who provided the April 2004 VA 
medical opinion (or if he is no longer 
available, a suitable replacement) to 
clarify whether the record shows that the 
veteran at least as likely as not (50 
percent probability or more) has any 
current eye disability as the result of a 
disease or injury in service.  In this 
regard, the examiner should address 
whether the veteran's pigmentary clumping 
is the result of an injury in service, 
and whether it causes any current 
disability. 

The claims folder, including a copy of 
this remand, should be made available to 
the examiner for review in conjunction 
with the medical opinion, and the 
examiner should acknowledge such review.  
The examiner should provide a rationale 
for all conclusions.

2.  The AMC or RO should issue a 
statement of the case on the issue of 
entitlement to an original disability 
evaluation in excess of 10 percent for 
degenerative osteoarthritis of the lumbar 
spine with chronic pain and mild 
functional loss.  The Board will further 
consider this issue only if the veteran 
submits a timely substantive appeal in 
response to the statement of the case.

3.  Thereafter, the AMC or RO should 
readjudicate the issue of entitlement to 
service connection for an eye disability.  
If all the desired benefits are not 
granted, a supplemental statement of the 
case should be issued.  The case should 
then be returned to the Board if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




